Action of assumpsit upon an' account annexed to recover for labor of plaintiff and the use of horses, and also a count for money had and received.*554Plaintiff and defendant are brothers. It was admitted that certain plans had been talked over in regard to plaintiff and defendant forming a copartnership. Plaintiff claims that their plans were all abandoned; defendant admits that they were in part, but that the labor performed by plaintiff and his horses, and the money loaned was in furtherance of the partnership plans. Plaintiff claimed that he was working for daily wages although no price was agreed upon, no books or account showing number of days worked. Defendant claimed that the labor of plaintiff, and the use of plaintiff’s horses, was offset by defendant’s work and use of horses supplied by him. Verdict for plaintiff. Defendant filed motion for new trial.Motion sustained. New trial granted.